         Case 1:19-cv-00440-RAH Document 34 Filed 10/28/19 Page 1 of 1




             In the United States Court of Federal Claims
                                          No. 19-440C
                                    (Filed: October 28, 2019)

                                                )
 VICTORIA SZUGGAR and                           )
 KIANA BARTON, on behalf of                     )
 themselves and all others similarly            )
 situated,                                      )
                                                )
                      Plaintiffs,               )
                                                )
        v.                                      )
                                                )
 UNITED STATES,                                 )
                                                )
                      Defendant.
                                                )
                                                )

                                            ORDER

       For the reasons provided in the Memorandum Opinion filed contemporaneously, the
defendant’s motion to dismiss (ECF 14) is GRANTED, and the case is DISMISSED without
prejudice. The Clerk is directed to enter judgment accordingly. No costs are awarded.

       It is so ORDERED.



                                                           s/ Richard A. Hertling
                                                           Richard A. Hertling
                                                           Judge
